Case 2:19-cv-02510-MSN-dkv Document 17 Filed 11/15/19 Page 1 of 2                 PageID 50



        IN THE DISTRICT COURT FOR THE UNITED STATES OF AMERICA
                     WESTERN DISTRICT OF TENNESSEE

CEDRIC JONES

               Plaintiff,                                Case No.: 2:19-CV-2510-MSN-dkv

v.

EAGLE DISTRIBUTING
OF MEMPHIS, LLC

               Defendant.


                                 NOTICE OF SETTLEMENT


        Pursuant to local rule 83.13(a), notice is hereby given to this Honorable Court that a

settlement has been reached in this matter.

                                                  Respectfully submitted,


                                                  /s/ Christopher M. Williams ____________
                                                  J. Mark Griffee (#7220)
                                                  Christopher M. Williams (#36256)
                                                  Black McLaren Jones Ryland & Griffee PC
                                                  530 Oak Court Drive, Suite 360
                                                  Memphis, TN 38117
                                                  (901) 762-0535 (Office)
                                                  (901) 762-0539 (Fax)
                                                  mgriffee@blackmclaw.com
                                                  cwilliams@blackmclaw.com
Case 2:19-cv-02510-MSN-dkv Document 17 Filed 11/15/19 Page 2 of 2                      PageID 51



                                CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of November, 2019, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic
filing to the following:

Alan G. Crone
Philip Oliphant
The Crone Law Firm, PLC
88 Union Avenue
14th Floor
Memphis, TN 38103
acrone@cronelawfirmplc.com
poliphant@cronelawfirmplc.com

Counsel for Plaintiff


                                                            /s/Christopher M. Williams          __
